        Case 1:20-cv-10181-LGS Document 12 Filed 01/13/21 Page 1 of 1




  Robert N. Holtzman
  Partner                                          1177 Avenue of the Americas
  T 212.715.9513                                   New York, NY 10036
  F 212.715.8035                                   T 212.715.9100
  rholtzman@kramerlevin.com                        F 212.715.8000



 January 12, 2021

 Via ECF

 Hon. Lorna G. Schofield
 United States District Court
  for the Southern District of New York
 500 Pearl Street
 New York, New York 10007


 Re:        Mercer v. Hapimag Lake Berkley Corporation, Case No. 1:20-cv-10181-LGS

 Dear Judge Schofield:

 We represent Defendant Hapimag Lake Berkley Corporation (“Hapimag”) in the above-
 captioned case.

 I write in accordance with Section I.B(2) of Your Honor’s Individual Rules and Procedures
 for Civil Cases to request an adjournment of the Initial Conference scheduled before the
 Court on January 21, 2021 at 11:00 am and all associated deadlines. We request this
 adjournment to facilitate settlement discussions in the hope that we may resolve the
 matter prior to the adjourned conference date.

 Plaintiff consents to this request, and no previous requests for an adjournment of the
 conference have been made. Thank you for your consideration.

 Sincerely,

 /s/ Robert N. Holtzman

 Robert N. Holtzman

 cc:        Counsel of Record (via ECF)

The application is GRANTED. The initial pre-trial conference scheduled for January 21, 2021, at 11:00 a.m., is
adjourned to February 4, 2021, at 11:00 a.m., on the following conference call line: 888-363-4749 access code
558-3333. The time of the conference is approximate but the parties shall be ready to proceed by that time. The
parties are reminded that their proposed case management plan and joint letter are due seven days before the
conference, or January 28, 2021. No further extensions will be granted for purposes of settlement discussions
absent extraordinary circumstances.

SO ORDERED

Dated: January 13, 2021
       New York, New York                                                NEW YORK | SILICON VALLEY | PARIS
